Per Curiam.
The plaintiff was injured by the Hying of a piece of wood thrown by a circular saw.
The proof seems to us to have been almost plenáry that the plaintiff in this case was warned of the danger of the circular saw and forbidden to pass through the room v?here it was working, because of such danger, another way being expressly provided for the plaintiff and others to do their work.
The 'jury have found that the plaintiff was not warned, accepting practically his own uncorroborated evidence against the whole range of the unimpeached testimony of the defendant. If the plaintiff was warned, and with full knowledge of danger went the way he did and was injured, he assumed the risk.
*597The verdict was against the clear weight of evidence. The verdict in this case was also grossly excessive.
The rule to show cause must be made absolute and a new trial granted.